Name: The Schengen acquis - Decision of the Executive Committee of 28 April 1999 on updating the Sirene manual (SCH/Com-ex (99) 5)
 Type: Decision
 Subject Matter: Europe;  information and information processing;  free movement of capital;  public finance and budget policy
 Date Published: 2000-09-22

 Avis juridique important|41999D0005The Schengen acquis - Decision of the Executive Committee of 28 April 1999 on updating the Sirene manual (SCH/Com-ex (99) 5) Official Journal L 239 , 22/09/2000 P. 0457 - 0457DECISION OF THE EXECUTIVE COMMITTEEof 28 April 1999on updating the Sirene Manual(SCH/Com-ex (99) 5)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 108 of the abovementioned Convention,HAS DECIDED AS FOLLOWS:The Sirene Manual has been updated; the new version (SCH/OR.SIS-SIRENE (99) 64) is attached to this Decision(1).Luxembourg, 28 April 1999.The ChairmanC. H. Schapper(1) See SCH/Com-ex (98) 17.